Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1-10 and 12-20 on 12/16/2021, have been carefully considered in view of the amendments made, while the previously applied is addressed again, another grounds has been provided, as an alternative in the consideration of applicants arguments in view of the claims, this effort is provided to enhance compact prosecution in this case.
The arguments provided are not deemed persuasive, since as amended, it appears all limitations can be interpreted in the alternative, therefore, for at least one reasons the arguments are not deemed persuasive.

The examiner added two references in the record, one applied in the alternative, the other made of record (conclusion).
The examiner suggests in the consideration of the next response with amendment to consider the art of record.





Bhadouria as previously applied, teaches, in view claimed subject matter, to, “assign an industry {type metadata}, to a Job Postings”.
More specifically, “industry classification of a company”.
0040, but it is difficult to realize any differences in view of the alternative language as amended in claim 1 for example.
The examiner adds an additional teaching, being an alternative type of metadata enhancement, directed to the employee vs. employer (associated with Company Industry), as an alternative, metadata enhancement. 
 
Applicant is welcome to request for an interview, if desired, in view of the newly applied prior art, to discuss any potential distinguishable subject matter in an effort to, enhanced compact prosecution, as well as record clarity in this case. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhadouria et al. (US 2017/0300862) in view of, in the alternative, Malherbe et al. (US 2018/0150534).

	Regarding claim 1, the examiner incorporates by reference, pages 8-, the examiners, last action 9/15/2021.
SEE details of at least, 0037, 0040, 0057, 0058 and 0016



Bhadouria as applied is deemed to further meet as claimed wherein the entity types and the additional entity types comprises at least one of: a company (abstract, 0002-), a title (0016), a type of employment (by Industry), an industry (Abstract) a function (see 0016, Health Care), a seniority, a skill; a location (0003) and an irrelevant entity type (or Types)

	After a careful consideration, the claims breadth is too broad to definitively deem any significant differences, but, based on the arguments and provided amendment filed along with an RCE, this action is non-final, in an effort to enhance compact prosecution.

	It is seen that, in a more specific consideration (beyond the claim scope), the prior art is directed to, as described “industry classification of a company”, appears directed to the employer, wherein the claims attempt to encompass, Labels directed to Entity types, as the employee. 
	
	Note, industry labels of Companies, is hard to distinguish, over as claimed, in the alternative, as understood by the examiner based on the claims as presented.
	Also the scope of Industry appears to encompass, employee type metadata, as well as employer types.
	To advance prosecution the examiner had done an updated search and has identified a teaching to consider, in all aspects to the claimed subject matter.
	
	The applied prior art, appears mainly focusses on enhancing type metadata (Employer), since amended in the alternative (claim 1), appears there is an arguments that it teaches as claimed.

	To advance prosecution the examiner applies, 
Malherbe et al. (US 20180150534, FD 11/2016, to “AS: MULTIPOSTING SAS”, teaches to enrich Job posting data with metadata, including as claimed, Industry Metadata (0019, 0053), being, a form of filter (or searchable Index).
but, also includes other data, location, skills {Entity being: employee types of metadata}, including category, metadata types.
SEE enriched job posting, with, job category nomenclature, including, “software developers job category”, including: 

a category title, 
typical job titles, 
job category description, 
required education, 
working environment, 
involved tasks, and required skills


SEE Job Types, categories, titles (including Typical), education, environment, involved tasks, and required skills.

[0042] After a job category is assigned to the normalized and enriched job posting 311, metadata associated with the job category in a job category nomenclature can be updated using information included in the normalized and enriched job posting 311. For example, the description 316 may include a keyword that is related to the software developers job category that was not previously included in metadata associated with the software developers job category. The keyword can be added to the software developer's job category metadata. The metadata for a job category can include a job category detailed description that can include a category title, typical job titles, job category description, required education, working environment, involved tasks, and required skills. Initial job category descriptions can be obtained from a national careers database, for example. The national careers database can include a list of job types known to a national occupational department, and can be updated periodically.


	The metadata is deemed to encompass, Industry, but also encompasses an Entity (Employee) or entities, this metadata, renders obvious one or more of as claimed.


	The examiner renders the scope obvious in view of the metadata, including one or more of job postings, each label indicating, for an entity in a portion of text, a corresponding entity type comprising: one of: 

o	a company, 
o	a title, 
o	a type of employment, 
o	an industry, 
o	a function, 
o	a seniority, 
o	a skill, 
o	a location, and (OR), an irrelevant entity;

	Note, at 0051, includes an additional Employee metadata, years of experience (appears related to, seniority and/or a skill, or levels.


	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bhadouria in view of the teachings of Malherbe, to enhance Job postings with, “one or more of: a company, a title, a type of employment, a function, a seniority, 
a skill, a location, OR an irrelevant entity”, (or defining Employee type metadata or Employee, Entity Types), in additional to industry entity type or types (defining the employer), as is additionally taught by Malherbe, this enrichment (Index), is applied to seekers, as well as employers, allowing, seekers to, search for or filter the job postings by various criteria, such 

Regarding claim 2, the combination with, Bhadouria is deemed to further teach as claimed, comprising: obtaining one or more entities and corresponding entity types, extracted from parameters of a job search (see Fig. 4, User feedback or search, behavior, 0003, 0006, 0028, 0032, 0037 and “Indexing”), matching the one or more entities and corresponding entity types to one or more of the mappings in the index; and adding one or more job postings in the one or more of the mappings to search results of the job search SEE 0006 & 0032

Regarding claim 3 of claim 2, the combination with, Bhadouria is deemed to further teach as claimed, wherein obtaining the one or more entities and corresponding entity types, extracted from the parameters of the job search comprises: matching the one or more entities and corresponding entity a parameter of the job search to a standardized value for an entity
SEE 0034, in post processing, including company name and location, standardizations
plurality of job postings comprises: obtaining the labels from fields (an area), in structured data for the first set of job postings
SEE Job Postings include at least Fields (0002) in structured data (see postings and fields, 0044, 0059 and Fig. 4)
SEE 0059, Text Portion (or a Field) in structured data (Form or Format) “The one or more features may include, for example, a filtered list of terms in a textual portion of the sample computerized job posting.”

Regarding claim 5, of claim 1, the combination with, Bhadouria is deemed to further teach as claimed, wherein providing the portions of text and the labels as training data for the machine learning model comprises: locating the entities in the portions of text within the first plurality of job postings and training the machine learning model to predict entity types corresponding with the labels based on the portions of text containing the corresponding entities in the first plurality of job postings
SEE 0057-, 0056, 0040 and 0037


SEE 0059

Regarding claim 7 of claim 6, the combination with, Bhadouria is deemed to further teach as claimed, wherein applying the machine learning model to the one or more text windows to generate the prediction of the entity and corresponding of the entity type for the keyword comprises: obtaining one or more predictions generated by the machine learning model from the one or more text windows; and aggregating the one or more predictions into a final prediction of the entity and corresponding entity type, for the keyword.
SEE 0059 and 0055 


SEE 0059, w/parser to filtered list of terms 

Regarding claim 9 of claim 6, the combination with, Bhadouria is deemed to further teach as claimed, wherein creating the index comprising the mappings of the entities and corresponding entity types to the subsets of the second set of job postings in which the additional entities are found comprises: mapping a representation of the entity and the keyword to one or more job postings in the second plurality of job postings for which the prediction of the entity type for the keyword was generated 
SEE 0055, 0032 

Regarding claim 10 of claim 6 the combination with, Bhadouria is deemed to further teach as claimed wherein each 
SEE 0049, abstract, Textual Data or a Line (or a Word), (in portion), w/features (w/Chi square estimator) 

Claims 12-18 and 20 are deemed analyzed and discussed with respect to the claims 1-10, above, also includes Scores includes is based on the fixed size windows of text extracted from the job postings, as claimed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhadouria and Malherbe, as applied above and further in view of Martin (US 2019/0325863).
Regarding claim 19, Bhadouria does not explicitly teach but, Martin is deemed to teach and render obvious as claimed, wherein the machine learning model comprises a fastText model
SEE 0065, FastText, w/words to n-grams
Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bhadouria with the teachings of Martin, to apply, a fastText model, characterized machine learning model, having advantages of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al. (2008/0104542, FD 2007), also teaches the concept of generating enriched records (Indexing), in a search system, related to searchable content. 0001-

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)


Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162